 



EXHIBIT 10.1
14,545,000 Shares
ADVENTRX PHARMACEUTICALS, INC.
Common Stock
PLACEMENT AGENCY AGREEMENT
November 2, 2006
THINKEQUITY PARTNERS LLC
FORTIS SECURITIES LLC
  c/o ThinkEquity Partners LLC
31 West 52nd Street
17th Floor
New York, NY 10019
Ladies and Gentlemen:
     ADVENTRX Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
up to an aggregate of 14,545,000 shares (the “Shares”) of the Company’s common
stock, $0.001 par value per share (the “Common Stock”) to certain investors
(each an “Investor” and, collectively, the “Investors”). The Company desires to
engage ThinkEquity Partners LLC (“ThinkEquity”) and Fortis Securities LLC
(“Fortis” and together with ThinkEquity, the “Placement Agents”) as its
exclusive placement agents as set forth herein in connection with such issuance
and sale. ThinkEquity is acting as representative of the Placement Agents (the
“Representative”). The Shares are more fully described in the Registration
Statement (as hereinafter defined).
     1. Agreement to Act as Placement Agents; Delivery and Payment. On the basis
of the representations, warranties and agreements of the Company herein
contained, and subject to the terms and conditions set forth in this Agreement:
          (a) The Company hereby engages the Placement Agents to act as its
exclusive placement agents in connection with the issuance and sale by the
Company of Shares to the Investors (other than in connection with the issuance
and sale by the Company of Shares to H.B.K. Investments and those entities over
whom H.B.K. Investments has the power to govern the financial and operating
policies or to appoint the management of) and the Placement Agents hereby agree,
as agents of the Company, to use their best efforts to solicit offers to
purchase the Shares from the Company upon the terms and conditions set forth in
the Prospectus (as hereinafter defined). Upon the occurrence of the Closing (as
hereinafter defined), the Company shall pay to the Placement Agents, by wire
transfer of immediately available funds payable to the order of the Placement
Agents, to an account designated by the Placement Agents, an aggregate of six
percent (6.0%) of the gross proceeds received by the Company from its sale of
the Shares. Prior to the earlier of (i) the date on which this Agreement is
terminated and (ii) the Closing Date (as hereinafter defined), the Company shall
not, without the prior written consent of the Representative, solicit or accept
offers to purchase Shares of the Company (other than pursuant to the

 



--------------------------------------------------------------------------------



 




exercise of options or warrants to purchase shares of Common Stock that are
outstanding at the date hereof) otherwise than through the Placement Agents in
accordance herewith.
          (b) The Company expressly acknowledges and agrees that the Placement
Agents’ obligations hereunder are on a best efforts basis and this Agreement
shall not give rise to a commitment by the Placement Agents or any of their
affiliates to underwrite or purchase any of the Shares or otherwise provide any
financing, and the Placement Agents shall have no authority to (and agree not to
purport to) bind the Company in respect of the sale of any Shares. The sale of
the Shares shall be made pursuant to the subscription terms in the form included
as Exhibit A hereto (the “Subscription Terms”). The Company shall have the sole
right to accept offers to purchase the Shares and may reject any such offer in
whole or in part, and, except as set forth in Section 4 hereof, in no event
shall fees be payable on any proposed purchase which is rejected for any reason
or which otherwise does not close for any reason. Notwithstanding the foregoing,
it is understood and agreed that the Placement Agents or any of their affiliates
may, solely at their discretion and without any obligation to do so, purchase
Shares as principals; provided, however, that any such purchases by the
Placement Agents (or their affiliates) shall be fully disclosed to the Company
and approved by the Company in accordance with the previous sentence.
          (c) Concurrently with the execution and delivery of this Agreement,
the Company, the Placement Agents and Lowenstein Sandler PC, as escrow agent
(the “Escrow Agent”), shall enter into an escrow agreement (the “Escrow
Agreement”), pursuant to which an escrow account (the “Escrow Account”) will be
established for the benefit of the Company and the Investors who settle their
purchases through the facilities of The Depository Trust Company’s DWAC system.
Prior to the Closing Date (as hereinafter defined), each such Investor shall
deposit into the Escrow Account an amount equal to the product of (x) the number
of Shares such Investor has agreed to purchase and (y) the purchase price per
share as set forth on the cover page of the Prospectus (the “Purchase Amount”).
The aggregate of all such Purchase Amounts is herein referred to as the “Escrow
Funds.” On the Closing Date, the Escrow Agent will disburse the Escrow Funds
from the Escrow Account to the Company and the Placement Agents as provided in
the Escrow Agreement, and the Company shall cause its transfer agent to deliver
the Shares purchased by such Investors, which delivery may be made through the
facilities of The Depository Trust Company’s DWAC system.
          (d) Payment of the purchase price for, and delivery of, the Shares
shall be made at a closing (the “Closing”) at the offices of Heller Ehrman LLP,
counsel for the Company, located at 4350 La Jolla Village Drive, 7th Floor, San
Diego, California, at 10:00 a.m., Eastern Standard Time, on the third or fourth
business day (as permitted under Rule 15c6-1 under the Securities Exchange Act
of 1934, as amended (collectively with the rules and regulations promulgated
thereunder, the “Exchange Act”)) after the determination of the public offering
price of the Shares (such date of payment and delivery being herein called the
“Closing Date”). All such actions taken at the Closing shall be deemed to have
occurred simultaneously. No Shares which the Company has agreed to sell pursuant
to this Agreement and the Subscription Terms shall be deemed to have been
purchased and paid for, or sold by the Company, until such Shares shall have
been delivered to the Investor thereof against payment therefore by such
Investor. If the Company shall default in its obligations to deliver Shares to
an Investor whose offer it has accepted, the Company shall indemnify and hold
the Placement Agents harmless against any loss, claim or damage arising from or
as a result of such default by the Company.
          (e) The Shares shall be registered in such names and in such
denominations as the Placement Agents shall request by written notice to the
Company.
          (f) Any Investor not settling its purchase of Shares pursuant to
Section 1(c) above shall deposit its respective Purchase Amount into an account
or accounts established with its prime broker for purposes of settling the
Shares through the Placement Agents by delivery versus payment. On the

-2-



--------------------------------------------------------------------------------



 




Closing Date, the Placement Agent shall, with respect to each such Investor,
cause the Purchase Amount for such Shares to be wired to an account designated
by the Company in exchange for the release of such Investor’s Shares.
     2. Representations and Warranties of the Company. The Company represents
and warrants to the Placement Agents and the Investors as follows:
          (a) Registration Statement and Prospectus. The Company has prepared
and filed with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (File No. 333-133729) under the Securities
Act of 1933, as amended, and the rules and regulations (the “Rules and
Regulations”) of the Commission thereunder (collectively, the “Securities Act”),
and such amendments to such registration statement as may have been required to
the date of this Agreement. Such registration statement has been declared
effective by the Commission. Such registration statement, at any given time,
including amendments thereto at such time, the exhibits and any schedules
thereto at such time, the documents incorporated by reference therein pursuant
to Item 12 of Form S-3 under the Securities Act at such time and the documents
and information otherwise deemed to be a part thereof or included therein by
Rule 430A, 430B or 430C under the Securities Act or otherwise pursuant to the
Securities Act at such time, is herein called the “Registration Statement.” Any
registration statement filed by the Company pursuant to Rule 462(b) under the
Securities Act is called the “Rule 462(b) Registration Statement” and, from and
after the date and time of filing of the Rule 462(b) Registration Statement, the
term “Registration Statement” shall include the Rule 462(b) Registration
Statement.
          The Company proposes to file with the Commission pursuant to Rule 424
under the Securities Act a final prospectus supplement relating to the Shares to
a form of prospectus included in the Registration Statement relating to the
Shares in the form heretofore delivered to the Placement Agents. Such prospectus
included in the Registration Statement at the time it was declared effective by
the Commission or in the form in which it has been most recently filed with the
Commission on or prior to the date of this Agreement is hereinafter called the
“Base Prospectus.” Such supplemental form of prospectus, in the form in which it
shall be filed with the Commission pursuant to Rule 424(b) (including the Base
Prospectus as so supplemented) is hereinafter called the “Prospectus.” Any
preliminary form of Prospectus which is filed or used prior to filing of the
Prospectus is hereinafter called a “Preliminary Prospectus.” Any reference
herein to the Base Prospectus, any Preliminary Prospectus or the Prospectus or
to any amendment or supplement to any of the foregoing shall be deemed to refer
to and include any documents incorporated by reference therein pursuant to
Item 12 of Form S-3 under the Securities Act as of the date of such prospectus,
and, in the case of any reference herein to the Prospectus, also shall be deemed
to include any documents incorporated by reference therein, and any supplements
or amendments thereto, filed with the Commission after the date of filing of the
Prospectus under Rule 424(b) under the Securities Act, and prior to the
termination of the offering of the Shares by the Placement Agents.
          For purposes of this Agreement, all references to the Registration
Statement, the Rule 462(b) Registration Statement, the Base Prospectus, any
Preliminary Prospectus, the Prospectus or any amendment or supplement to any of
the foregoing shall be deemed to include the copy filed with the Commission
pursuant to its Electronic Data Gathering, Analysis and Retrieval System
(“EDGAR”). Any reference to any Preliminary Prospectus or the Prospectus shall
be deemed to refer to and include any documents incorporated by reference
therein pursuant to Form S-3 under the Securities Act as of the date of such
Preliminary Prospectus or the Prospectus, as applicable. Any reference to any
amendment or supplement to any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include any document filed under the Exchange Act, after
the date of such Preliminary Prospectus or the Prospectus, as applicable, and
before the date of such amendment or supplement and incorporated by reference in
such Preliminary Prospectus or the Prospectus, as applicable; and any reference
to any amendment to the

-3-



--------------------------------------------------------------------------------



 



Registration Statement shall be deemed to include any annual report of the
Company on Form 10-K filed with the Commission pursuant to Section 13(a) or
15(d) of the Exchange Act after the Effective Date and before the date of such
amendment that is incorporated by reference in the Registration Statement.
          The Company and the transactions contemplated by this Agreement meet
the requirements and comply with the conditions for the use of Form S-3 under
the Securities Act. The offering of the Shares by the Company complies with the
applicable requirements of Rule 415 under the Securities Act. The Company has
complied to the Commission’s satisfaction with all requests of the Commission
for additional or supplemental information. The Registration Statement has
become effective under the Securities Act. No stop order preventing or
suspending use of the Registration Statement, any Preliminary Prospectus or the
Prospectus or the effectiveness of the Registration Statement, has been issued
by the Commission, and no proceedings for such purpose have been instituted or
are pending or, to the Company’s knowledge, are contemplated or threatened by
the Commission.
          (b) Compliance with Registration Requirements. Each part of the
Registration Statement and any post-effective amendment thereto, at the time
such part became effective (including each deemed effective date with respect to
the Placement Agents pursuant to Rule 430B under the Securities Act) and as of
the Closing Date, complied and will comply, in all material respects, with the
requirements of the Securities Act, the Rules and Regulations and the Exchange
Act and did not and will not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading. The Prospectus (or any amendment or
supplement to the Prospectus), at the time of filing or the time of first use
within the meaning of the Rules and Regulations and as of the Closing Date,
complied and will comply, in all material respects, with the requirements of the
Securities Act, the Rules and Regulations and the Exchange Act and did not and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, that the
Company makes no representations or warranty in this paragraph with respect to
any Placement Agents Information (as defined in Section 7).
          (c) Disclosure Package. As of the Time of Sale (as hereinafter
defined) and as of the Closing Date, neither (A) any Issuer General Free Writing
Prospectus(es) (as defined below) issued at or prior to the Time of Sale, the
Statutory Prospectus (as hereinafter defined) and the information included on
Exhibit D hereto (which information the Placement Agents hereby agree to convey
orally to prospective purchasers at or prior to confirming sales of the shares
in the offering), all considered together (collectively, the “Disclosure
Package”), nor (B) any individual Issuer Limited-Use Free Writing Prospectus (as
hereinafter defined), when considered together with the Disclosure Package,
included or will include any untrue statement of a material fact or omitted or
will omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, that the Company makes no representations or warranty in
this paragraph with respect to any Placement Agents Information. No statement of
material fact included in the Prospectus has been omitted from the Disclosure
Package and no statement of material fact included in the Disclosure Package
that is required to be included in the Prospectus has been omitted therefrom. As
used in this paragraph and elsewhere in this Agreement:
     (1) “Time of Sale” with respect to any Investor, means 5:00 p.m. Eastern
Standard Time on the date of this Agreement.
     (2) “Statutory Prospectus” as of any time means the prospectus (including
any preliminary prospectus) that is included in the Registration Statement
immediately prior to the Time of Sale, including any document incorporated by
reference therein.

-4-



--------------------------------------------------------------------------------



 



     (3) “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the Securities Act (“Rule 433”),
relating to the Shares in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g) under the Securities Act.
     (4) “Issuer General Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors as
identified on Schedule I hereto, and does not include a “bona fide electronic
road show” as defined in Rule 433.
     (5) “Issuer Limited-Use Free Writing Prospectus” means any Issuer Free
Writing Prospectus that is not an Issuer General Free Writing Prospectus,
including any “bona fide electronic road show” as defined in Rule 433, that is
made available without restriction pursuant to Rule 433(d)(8)(ii), even though
not required to be filed with the Commission.
          (d) Conflict with Registration Statement. Each Issuer Free Writing
Prospectus, as of its issue date and at all subsequent times through the
completion of the offering and sale of the Shares or until any earlier date that
the Company notified or notifies the Placement Agents, did not, does not and
will not include any information that conflicted, conflicts or will conflict
with the information contained in the Registration Statement, any Statutory
Prospectus or the Prospectus including any document incorporated by reference
therein and any prospectus supplement deemed to be a part thereof that has not
been superseded or modified; provided, that the Company makes no representations
or warranty in this paragraph with respect to any Placement Agents Information.
          (e) Distributed Materials. The Company has not, directly or
indirectly, distributed and will not distribute any prospectus or other offering
material in connection with the offering and sale of the Shares other than any
Preliminary Prospectus, the Disclosure Package or the Prospectus, and other
materials, if any, permitted under the Securities Act to be distributed and
consistent with Section 4(d) below. The Company will file with the Commission
all Issuer Free Writing Prospectuses required to be filed in the time required
under Rule 433(d) under the Securities Act. The Company has satisfied or will
satisfy the conditions in Rule 433 under the Securities Act to avoid a
requirement to file with the Commission any electronic road show. The parties
hereto agree and understand that the content of any and all “road shows” related
to the offering of the Shares contemplated hereby is solely the property of the
Company.
          (f) Not an Ineligible Issuer. (1) At the earliest time after the
filing of the Registration Statement that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) under
the Securities Act) of the Shares and (2) at the date hereof, the Company was
not and is not an “ineligible issuer,” as defined in Rule 405 under the
Securities Act, without taking account of any determination by the Commission
pursuant to Rule 405 that it is not necessary that the Company be considered an
ineligible issuer, including, without limitation, for purposes of Rules 164 and
433 under the Securities Act with respect to the offering of the Shares as
contemplated by the Registration Statement.
          (g) Incorporated Documents. The documents incorporated by reference in
the Disclosure Package and in the Prospectus, when they became effective or were
filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and were filed on a timely basis with the Commission and none of
such documents contained an untrue statement of a material fact or omitted to
state a material fact

-5-



--------------------------------------------------------------------------------



 



necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
          (h) Due Incorporation. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation, with the corporate power and authority to own its
properties and to conduct its business as currently being carried on and as
described in the Registration Statement, the Disclosure Package and the
Prospectus and is duly qualified to transact business as a foreign corporation
in good standing under the laws of each other jurisdiction in which its
ownership or leasing of property or the conduct of its business requires such
qualification, except where the failure to be so qualified and in good standing
would not, individually or in the aggregate, result in any material adverse
effect upon, or change in, the general affairs, business, operations, prospects,
properties, financial condition, or results of operations of the Company taken
as a whole (a “Material Adverse Effect”).
          (i) Capitalization. All of the issued and outstanding shares of
capital stock of the Company, including the outstanding shares of Common Stock,
have been duly authorized and validly issued and are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase or acquire any securities of
the Company that have not been waived in writing or otherwise complied with; and
the holders thereof are not subject to personal liability by reason of being
such holders.
          (j) The Shares. The Shares have been duly and validly authorized by
the Company and, when issued, delivered and paid for in accordance with the
terms of this Agreement and the Subscription Terms, will have been validly
issued and will be fully paid and nonassessable and will not be subject to any
statutory or contractual preemptive rights or other rights to subscribe for or
purchase or acquire any shares of Common Stock of the Company, which have not
been waived or complied with.
          (k) Description of Capital Stock. The capital stock of the Company,
including the Common Stock, conforms as to legal matters to the description
thereof, if any, contained in the Registration Statement, the Statutory
Prospectus and the Prospectus, and as of the date thereof, the Company had
authorized capital stock as set forth therein. The Shares are in due and proper
form and the holders of the Shares will not be subject to personal liability by
reason of being such holders.
          (l) No Registration Rights. Except as otherwise described in the
Registration Statement, the Disclosure Package or the Prospectus, there are no
preemptive rights or other rights to subscribe for or to purchase, or any
restriction upon the voting or transfer of, any shares of Common Stock pursuant
to the Company’s charter, by-laws or any agreement or other instrument to which
the Company is a party or by which the Company is bound (other than rights which
have been waived in writing in connection with the transactions contemplated by
this Agreement or that have been otherwise satisfied within the time or times
required under the terms and conditions of any such right). Except as otherwise
described in the Registration Statement, the Disclosure Package or the
Prospectus, there are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company owned or to be owned by such person or to require the
Company to include such securities in the securities registered pursuant to the
Registration Statement or in any securities being registered pursuant to any
other registration statement filed by the Company under the Securities Act
(other than rights which have been waived in writing in connection with the
transactions contemplated by this Agreement or otherwise satisfied).

-6-



--------------------------------------------------------------------------------



 



          (m) Subsidiaries. The Company has no significant subsidiaries (as such
term is defined in Rule 1-02(w) of Regulation S-X promulgated by the Commission)
other than ADVENTRX (Europe) Ltd. and SD Pharmaceuticals, Inc.
          (n) Due Authorization and Enforceability. Each of this Agreement and
the Subscription Terms has been duly authorized, executed and delivered by the
Company, and constitutes a valid, legal and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as rights
to indemnity hereunder may be limited by federal or state securities laws and
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the rights of creditors
generally and subject to general principles of equity.
          (o) No Conflict. The execution, delivery and performance by the
Company of this Agreement and the Subscription Terms and the consummation of the
transactions herein contemplated, including the issuance and sale by the Company
of the Shares, will not conflict with or result in a breach or violation of, or
constitute a default under (nor constitute any event which with notice, lapse of
time or both would result in any breach or violation of or constitute a default
under) (i) the provisions of the charter or by-laws of the Company, (ii) any
material indenture, mortgage, deed of trust, bank loan or credit agreement or
other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument to which the Company is a party or by which it or any of
its properties may be bound or affected, or (iii) any federal, state, local or
foreign law, regulation or rule or any decree, judgment or order applicable to
the Company.
          (p) No Consents Required. No approval, authorization, consent or order
of or filing with any federal, state, local or foreign governmental or
regulatory commission, board, body, authority or agency, or of or with any
self-regulatory organization or other non-governmental regulatory authority or
approval of the stockholders of the Company, is required in connection with the
issuance and sale of the Shares or the consummation by the Company of the
transactions contemplated hereby other than (i) as may be required under the
Securities Act, (ii) any necessary qualification of the Shares under the
securities or blue sky laws of the various jurisdictions in which the Shares are
being offered by the Placement Agents and (iii) under the listing standards,
policies and requirements set forth in the Company Guide of the American Stock
Exchange (“AMEX”), (iv) under the rules and regulations of the National
Association of Securities Dealers, Inc. (“NASD”). The Company has full power and
authority to enter into this Agreement and the Subscription Terms and to
authorize, issue and sell the Shares as contemplated by this Agreement and the
Subscription Terms.
          (q) No Violation. The Company is not in breach or violation of or in
default (nor has any event occurred which with notice, lapse of time or both
would result in any breach or violation of, or constitute a default) (i) under
the provisions of its charter or bylaws or (ii) in the performance or observance
of any term, covenant, obligation, agreement or condition contained in any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
evidence of indebtedness, or any license, lease, contract or other agreement or
instrument to which the Company is a party or by which it or any of its
properties may be bound or affected, or (iii) in the performance or observance
of any statute, law, rule, regulation, ordinance, judgment, order or decree of
any court, regulatory body, administrative agency, governmental body, arbitrator
or other authority having jurisdiction over the Company or any of its
properties, as applicable (including, without limitation, those administered by
the Food and Drug Administration of the U.S. Department of Health and Human
Services (the “FDA”) or by any foreign, federal, state or local governmental or
regulatory authority performing functions similar to those performed by the
FDA), except, with respect to clauses (ii) and (iii) above, to the extent any
such contravention has been waived or would not result in a Material Adverse
Effect.

-7-



--------------------------------------------------------------------------------



 



          (r) Absence of Material Changes. Subsequent to the respective dates as
of which information is given in the Disclosure Package (and taking into account
any update included within the Disclosure Package), (i) the Company has not
sustained any loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, (ii) the Company has
not incurred any material liability or obligation, direct or contingent, or
entered into any material transaction not in the ordinary course of business;
(iii) the Company has not purchased any of the Company’s outstanding capital
stock, or declared, paid or otherwise made any dividend or distribution of any
kind on the Company’s capital stock; and (iv) there has not been any change in
the capital stock (other than a change in the number of outstanding shares of
Common Stock due to the issuance of shares upon the exercise of outstanding
options or warrants or the conversion of convertible indebtedness), or material
change in the short-term debt or long-term debt of the Company (other than upon
conversion of convertible indebtedness) or any issue of options, warrants,
convertible securities or other rights to purchase the capital stock (other than
grants of stock options under the Company’s stock option plans existing on the
date hereof) of the Company, or any Material Adverse Effect.
          (s) Permits. The Company possesses, and is operating in compliance in
all material respects with, all necessary franchises, licenses, grants, permits,
easements, authorizations, consents, certificates and orders of any governmental
or self-regulatory body required for the conduct of its business and all such
franchises, licenses, grants, permits, easements, authorizations, consents,
certificates and orders are valid and in full force and effect. The Company has
made all necessary filings required under any federal, state, local or foreign
law, regulation or rule (including, without limitation, those from the FDA, and
any other foreign, federal, state or local government or regulatory authorities
performing functions similar to those performed by the FDA), in order to conduct
its business. The Company has not received notice of any proceedings relating to
revocation or modification of, any such franchise, license, grant, permit,
easement, authorization, consent, certificate and order except where such
violation, default or proceeding would not, individually or in the aggregate,
have a Material Adverse Effect.
          (t) Legal Proceedings. There are no legal or governmental proceedings
pending or, to the Company’s knowledge, threatened or contemplated to which the
Company is or would be a party or of which any of its properties is or would be
subject at law or in equity, before or by any federal, state, local or foreign
governmental or regulatory commission, board, body, authority or agency, or
before or by any self-regulatory organization or other non-governmental
regulatory authority (including, without limitation, AMEX), except (i) as
described in the Registration Statement, the Prospectus or the Disclosure
Package, (ii) any such proceeding, which if resolved adversely to the Company,
would not result in a judgment, decree or order having, individually or in the
aggregate, a Material Adverse Effect or (iii) any such proceeding that would not
prevent or materially and adversely affect the ability of the Company to
consummate the transactions contemplated hereby. The Disclosure Package contains
in all material respects the same description of the foregoing matters contained
in the Prospectus.
          (u) Statutes; Contracts. There are no statutes or regulations
applicable to the Company or contracts or other documents of the Company which
are required to be described in the Registration Statement, the Disclosure
Package or the Prospectus or filed as exhibits to the Registration Statement by
the Securities Act or by the Rules and Regulations which have not been so
described or filed.
          (v) Good Title to Property. The Company has good and valid title to
all property (whether real or personal) described in the Registration Statement,
the Disclosure Package and the Prospectus as being owned by it, in each case
free and clear of all liens, claims, security interests, other encumbrances or
defects except such as are described in the Registration Statement, the
Disclosure Package or the Prospectus and those that would not, individually or
in the aggregate materially affect the

-8-



--------------------------------------------------------------------------------



 



value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company. All of the property
described in the Registration Statement, the Disclosure Package and the
Prospectus as being held under lease by the Company is held thereby under valid,
subsisting and enforceable leases, without any liens, restrictions, encumbrances
or claims, except those that, individually or in the aggregate, are not material
and do not materially interfere with the use made and proposed to be made of
such property by the Company.
          (w) Intellectual Property Rights. The Company owns, or has obtained
valid and enforceable licenses for, or other rights to use, the inventions,
patent applications, patents, trademarks (both registered and unregistered),
tradenames, copyrights, trade secrets and other proprietary information
described in the Registration Statement, the Disclosure Package or the
Prospectus as being owned or licensed by it or which are necessary for the
conduct of its business, except where the failure to own, license or have such
rights would not, individually or in the aggregate, result in a Material Adverse
Effect (collectively, “Intellectual Property”); except as described in the
Registration Statement, the Disclosure Package or the Prospectus (i) there are
no third parties who have or, to the Company’s knowledge, will be able to
establish rights to any Intellectual Property, except for the ownership rights
of the owners of the Intellectual Property which is licensed to the Company;
(ii) to the Company’s knowledge, there is no infringement by third parties of
any Intellectual Property; (iii) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the Company’s rights in or to, or the validity, enforceability, or scope of, any
Intellectual Property owned by or licensed to the Company, and the Company is
unaware of any facts which could form a reasonable basis for any such claim
(other than claims by Aventis Pharmaceuticals, Inc. and its parent,
Sanofi-Aventis, that our use of the word “ADVENTRX” infringes upon their
trademark “AVENTIS”); (iv) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others that the Company
infringes or otherwise violates any patent, trademark, copyright, trade secret
or other proprietary rights of others, and the Company is unaware of any facts
which could form a reasonable basis for any such claim (other than claims by
Aventis Pharmaceuticals, Inc. and its parent, Sanofi-Aventis, that our use of
the word “ADVENTRX” infringes upon their trademark “AVENTIS”); (v) to the
Company’s knowledge, there is no patent or patent application that contains
claims to the same patentable invention claimed by any issued patent owned or
licensed by the Company; and (vi) to the Company’s knowledge, no grounds exist
to invalidate or render unenforceable any patent owned or licensed by the
Company.
          (x) Financial Statements. The financial statements of the Company,
together with the related schedules and notes thereto, set forth or incorporated
by reference in the Registration Statement, the Disclosure Package and the
Prospectus comply in all material respects with the applicable requirements of
the Securities Act and the Exchange Act, as applicable, and present fairly in
all material respects (i) the financial condition of the Company, taken as a
whole, as of the dates indicated and (ii) the consolidated results of
operations, shareholders’ equity and changes in cash flows of the Company, taken
as a whole, for the periods therein specified; and such financial statements and
related schedules and notes thereto have been prepared in conformity with United
States generally accepted accounting principles, consistently applied throughout
the periods involved (except as otherwise stated therein and subject, in the
case of unaudited financial statements, to the absence of footnotes and normal
year-end adjustments). There are no other financial statements (historical or
pro forma) that are required to be included in the Registration Statement, the
Disclosure Package and the Prospectus; and the Company does not have any
material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations), not disclosed in the Registration Statement, the
Disclosure Package and the Prospectus; and all disclosures contained in the
Registration Statement, the Disclosure Package and the Prospectus regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply with Regulation G of the Exchange Act and
Item 10(e) of Regulation S-K of the Commission, to the extent applicable, and
present fairly the information shown therein and the Company’s basis for using
such measures.

-9-



--------------------------------------------------------------------------------



 



          (y) Independent Accountants. To the Company’s knowledge, J.H. Cohn
LLP, who have certified certain of the financial statements of the Company, is
(i) an independent public accounting firm within the meaning of the Securities
Act and the Rules and Regulations, (ii) a registered public accounting firm (as
defined in Section 2(a)(12) of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”)), and (iii) not in violation of the auditor independence
requirements of the Sarbanes-Oxley Act.
          (z) Taxes. The Company has timely filed all federal, state, local and
foreign income and franchise tax returns (or timely filed applicable extensions
therefore) that have been required to be filed and is not in default in the
payment of any taxes which were payable pursuant to said returns or any
assessments with respect thereto, other than any which the Company is contesting
in good faith and for which adequate reserves have been provided and reflected
in the Company’s financial statements included in the Registration Statement,
the Disclosure Package and the Prospectus. The Company does not have any tax
deficiency that has been or, to the knowledge of the Company, might be asserted
or threatened against it that would result in a Material Adverse Effect.
          (aa) AMEX; Exchange Act Registration. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act and is accepted for
trading on the AMEX, and the Company has taken no action designed to, or likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act or delisting the Common Stock from the AMEX, nor has the
Company received any notification that the Commission or the NASD is
contemplating terminating such registration or listing. The Company has complied
in all material respects with the applicable requirements of the AMEX for
maintenance of inclusion of the Common Stock thereon. The Company has filed an
application to include the Shares on the AMEX.
          (bb) Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States of America and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Registration Statement, the Disclosure
Package or the Prospectus, since the most recent audit of the effectiveness of
the Company’s internal control over financial reporting, there has been (i) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (ii) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.
          (cc) Disclosure Controls. The Company has established, maintains and
evaluates “disclosure controls and procedures” (as such term is defined in
Rule 13a-15(e) and 15d-15(e) under the Exchange Act), which (i) are designed to
ensure that material information relating to the Company is made known to the
Company’s principal executive officer and its principal financial officer by
others within the Company, particularly during the periods in which the periodic
reports required under the Exchange Act are being prepared, (ii) have been
evaluated for effectiveness as of the end of the last fiscal period covered by
the Registration Statement; and (iii) such disclosure controls and procedures
are effective to perform the functions for which they were established.
          (dd) Sarbanes-Oxley Act. The Company, and to its knowledge after due
inquiry, all of the Company’s directors or officers, in their capacities as
such, is in compliance in all material respects

-10-



--------------------------------------------------------------------------------



 



with all applicable effective provisions of the Sarbanes-Oxley Act and any
related rules and regulations promulgated by the Commission.
          (ee) Not an Investment Company. The Company is not, nor after giving
effect to the offering and sale of the Shares and the application of the
proceeds thereof as described in the Prospectus, will be, (i) required to
register as an “investment company” as defined in the Investment Company Act of
1940, as amended (the “ Investment Company Act ”), and the rules and regulations
of the Commission thereunder or (ii) a “business development company” (as
defined in Section 2(a)(48) of the Investment Company Act).
          (ff) Insurance. The Company maintains insurance in such amounts and
covering such risks as is reasonably considered to be adequate for the conduct
of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries. All such
insurance is fully in force on the date hereof and will be fully in force as of
the Closing Date. The Company has no reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.
          (gg) Brokers Fees. The Company is not a party to any contract,
agreement or understanding with any person that would give rise to a valid claim
against the Company or the Placement Agents for a brokerage commission, finder’s
fee or other like payment in connection with the offering and sale of the
Shares, other than this Agreement and the Non-Circumvention and Finder’s Fee
Agreement with Antaeus Capital, Inc., dated as of October 3, 2006.
          (hh) Integration. The Company has not sold or issued any securities
that would be integrated with the offering of the Shares contemplated by this
Agreement pursuant to the Securities Act, the Rules and Regulations or the
interpretations thereof by the Commission.
          (ii) Corrupt Practices. Neither the Company nor, to the Company’s
knowledge, any other person associated with or acting on behalf of the Company,
including without limitation any director, officer, agent or employee of the
Company has, directly or indirectly, while acting on behalf of the Company
(i) used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity, (ii) made any unlawful
payment to foreign or domestic government officials or employees or to foreign
or domestic political parties or campaigns from corporate funds, (iii) violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended or
(iv) made any other unlawful payment.
          (jj) Critical Accounting Policies. The section entitled “Management’s
Discussion and Analysis of Financial Condition and Results of
Operations—Critical Accounting Policies” in the Company’s most recent Annual
Report on Form 10-K and Quarterly Report on Form 10-Q accurately and fully
describes (i) the accounting policies that the Company believes are the most
important in the portrayal of the Company’s financial condition and results of
operations and that require management’s most difficult, subjective or complex
judgments (“Critical Accounting Policies”); and (ii) the judgments and
uncertainties affecting the application of Critical Accounting Policies.
          (kk) No Price Stabilization. Neither the Company nor, to the Company’s
knowledge, any of its officers, directors, affiliates or controlling persons has
taken or will take, directly or indirectly, any action designed to cause or
result in, or which has constituted or which might reasonably be expected to
constitute, the stabilization or manipulation of the price of any security of
the Company to facilitate the sale of the Shares.
          (ll) No Undisclosed Relationships. No relationship, direct or
indirect, exists between or among the Company on the one hand and the directors,
officers, stockholders, customers or suppliers

-11-



--------------------------------------------------------------------------------



 



of the Company on the other hand which is required to be described in the
Registration Statement, the Disclosure Package and the Prospectus which has not
been so described.
          (mm) Exchange Act Requirements. The Company has filed in a timely
manner all reports required to be filed pursuant to Sections 13(a), 13(e), 14
and 15(d) of the Exchange Act during the preceding 12 months (except to the
extent that Section 15(d) requires reports to be filed pursuant to Sections
13(d) and 13(g) of the Exchange Act, which shall be governed by the next clause
of this sentence); and the Company has filed in a timely manner all reports
required to be filed pursuant to Sections 13(d) and 13(g) of the Exchange Act
since January 1, 2003, except where the failure to timely file could not
reasonably be expected individually or in the aggregate to have a Material
Adverse Effect.
          (nn) NASD Affiliations. To the Company’s knowledge, there are no
affiliations or associations between (i) any member of the NASD and (ii) the
Company or any of the Company’s officers, directors or 5% or greater
securityholders (other than Burnham Hill Partners, a division of Pali Capital,
Inc. and Antaeus Capital, Inc.).
          (oo) Compliance with Environmental Laws. The Company (i) is in
compliance with any and all applicable foreign, federal, state and local laws,
orders, rules, regulations, directives, decrees and judgments relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) has received all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business and (iii) is in compliance
with all terms and conditions of any such permit, license or approval, except
where such noncompliance with Environmental Laws, failure to receive required
permits, licenses or other approvals or failure to comply with the terms and
conditions of such permits, licenses or approvals would not, individually or in
the aggregate, result in a Material Adverse Effect. There are no costs or
liabilities associated with Environmental Laws (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which would, individually or in the aggregate,
result in a Material Adverse Effect.
          (pp) No Labor Disputes. Except for matters that would not,
individually or in the aggregate, result in a Material Adverse Effect (i) there
is (A) no unfair labor practice complaint pending or, to the Company’s
knowledge, threatened against the Company before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under
collective bargaining agreements is pending or threatened, (B) no strike, labor
dispute, slowdown or stoppage pending or, to the Company’s knowledge, threatened
against the Company and (C) no union representation dispute currently existing
concerning the employees of the Company, and (ii) to the Company’s knowledge (A)
no union organizing activities are currently taking place concerning the
employees of the Company and (B) there has been no violation of any federal,
state, local or foreign law relating to discrimination in the hiring, promotion
or pay of employees or any applicable wage or hour laws concerning the employees
of the Company.
          (qq) ERISA. The Company is in compliance in all material respects with
all presently applicable provisions of the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
would have any liability; the Company has not incurred and does not expect to
incur liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “pension plan” for which the
Company would have any

-12-



--------------------------------------------------------------------------------



 



liability that is intended to be qualified under Section 401(a) of the Code is
so qualified in all material respects and nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification.
          (rr) Statistical or Market-Related Data. Any statistical,
industry-related and market-related data included or incorporated by reference
in the Registration Statement, the Disclosure Package and the Prospectus, are
based on or derived from sources that the Company reasonably and in good faith
believes to be reliable and accurate, and such data agree with the sources from
which they are derived.
          (ss) NASD Review. To enable the Placement Agents to rely on
Rule 2710(b)(7)(C)(i) of the NASD, the Company represents that the Company
(i) has a non-affiliate, public common equity float of at least $150 million or
a non-affiliate, public common equity float of at least $100 million and annual
trading volume of at least three million shares and (ii) has been subject to the
Exchange Act reporting requirements for a period of at least 36 months.
          (tt) Clinical Studies. The clinical, pre-clinical and other studies
and tests conducted by or on behalf of or sponsored by the Company or in which
the Company or products or product candidates have participated that are
described in the Registration Statement, the Disclosure Package and the
Prospectus were and, if still pending, are being conducted in accordance in all
material respects with all statutes, laws, rules and regulations, as applicable
(including, without limitation, those administered by the FDA or by any foreign,
federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA) and with standard medical and
scientific research procedures. The descriptions in the Registration Statement,
the Disclosure Package and the Prospectus of the results of such studies and
tests are accurate and complete in all material respects and fairly present the
published data derived from such studies and tests. The Company has not received
any notices or other correspondence from the FDA or any other foreign, federal,
state or local governmental or regulatory authority performing functions similar
to those performed by the FDA with respect to any ongoing clinical or
pre-clinical studies or tests requiring the termination, suspension or material
modification of such studies or tests, which such termination, suspension or
material modification would reasonably be expected to result in a Material
Adverse Effect. The Company is in compliance with all applicable federal, state,
local and foreign laws, regulations, orders and decrees governing its business
as prescribed by the FDA, or any other federal, state or foreign agencies or
bodies, including those bodies and agencies engaged in the regulation of
pharmaceuticals or biohazardous substances or materials, except where
noncompliance would not, singly or in the aggregate, result in a Material
Adverse Effect.
     Any certificate signed by any officer of the Company and delivered to the
Placement Agents or to counsel for the Placement Agents in connection with the
offering of the Shares shall be deemed a representation and warranty by the
Company to the Placement Agents and the Investors as to the matters covered
thereby.
     3. Covenants. The Company covenants and agrees with the Placement Agents as
follows:
          (a) Reporting Obligations; Exchange Act Compliance. The Company will
(i) file any Preliminary Prospectus and the Prospectus with the Commission
within the time periods specified by Rule 424(b) and Rules 430A and 430B, as
applicable under the Securities Act, (ii) file any Issuer Free Writing
Prospectus to the extent required by Rule 433 under the Securities Act, if
applicable, (iii) file timely all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the date of the Prospectus and during such period as the Prospectus would be
required by law to be delivered (whether physically or through compliance with
Rule 172 under the Securities Act or any similar rule) (the

-13-



--------------------------------------------------------------------------------



 



“Prospectus Delivery Period”), and (iv) furnish copies of each Issuer Free
Writing Prospectus, if any, (to the extent not previously delivered) to the
Placement Agents prior to 10:00 a.m., Eastern Standard Time, on the second
business day next succeeding the date of this Agreement in such quantities as
the Placement Agents shall reasonably request.
          (b) Abbreviated Registration Statement. If the Company elects to rely
upon Rule 462(b) under the Securities Act, the Company shall file a registration
statement under Rule 462(b) with the Commission in compliance with Rule 462(b)
by 8:00 a.m., Eastern Standard Time, on the business day next succeeding the
date of this Agreement, and the Company shall at the time of filing either pay
to the Commission the filing fee for such Rule 462(b) registration statement or
give irrevocable instructions for the payment of such fee pursuant to the Rules
and Regulations.
          (c) Amendments or Supplements. The Company will not, during the
Prospectus Delivery Period, file any amendment or supplement to the Registration
Statement or the Prospectus unless a copy thereof shall first have been
submitted to the Placement Agents within a reasonable period of time prior to
the filing thereof and the Representative shall not have reasonably objected
thereto in good faith.
          (d) Issuer Free Writing Prospectuses. The Company will (i) not make
any offer relating to the Shares that would constitute an “issuer free writing
prospectus” (as defined in Rule 433) or that would otherwise constitute a “free
writing prospectus” (as defined in Rule 405 under the Securities Act) required
to be filed by the Company with the Commission under Rule 433 under the
Securities Act unless the Representative approves its use in writing prior to
first use (each, a “Permitted Free Writing Prospectus”); provided that the prior
written consent of the Representative hereto shall be deemed to have been given
in respect of the Issuer Free Writing Prospectus(es) included in Schedule II
hereto, (ii) treat each Permitted Free Writing Prospectus as an Issuer Free
Writing Prospectus, (iii) comply with the requirements of Rules 164 and 433
under the Securities Act applicable to any Issuer Free Writing Prospectus,
including the requirements relating to timely filing with the Commission,
legending and record keeping and (iv) not take any action that would result in a
Placement Agent or the Company being required to file with the Commission
pursuant to Rule 433(d) under the Securities Act a free writing prospectus
prepared by or on behalf of such Placement Agents that such Placement Agents
otherwise would not have been required to file thereunder. The Company will
satisfy the conditions in Rule 433 under the Securities Act to avoid a
requirement to file with the Commission any electronic road show.
          (e) Notice to Placement Agents. The Company will notify the Placement
Agents promptly, and will, if requested, confirm such notification in writing:
(i) of the receipt of any comments of, or requests for additional or
supplemental information from, the Commission; (ii) of the time and date of any
filing of any post-effective amendment to the Registration Statement or any
amendment or supplement to the Disclosure Package or the Prospectus; (iii) the
time and date when any post-effective amendment to the Registration Statement
becomes effective, but only during the Prospectus Delivery Period; (iv) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement, or any post-effective amendment thereto or any order
preventing or suspending the use of the Disclosure Package, the Prospectus or
any Issuer Free Writing Prospectus, or the initiation of any proceedings for
that purpose or the threat thereof, but only during the Prospectus Delivery
Period; (v) of receipt by the Company of any notification with respect to any
suspension or the approval of the Shares from any securities exchange upon which
it is listed for trading or included or designated for quotation, or the
initiation or threatening of any proceeding for such purpose. The Company will
use its reasonable best efforts to prevent the issuance or invocation of any
such stop order or suspension by the Commission and, if any such stop order or
suspension is so issued or invoked, to obtain as soon as possible the withdrawal
or removal thereof.

-14-



--------------------------------------------------------------------------------



 



          (f) Filing of Amendments or Supplements. If, during the Prospectus
Delivery Period, any event shall occur or condition exist as a result of which
it is necessary to amend or supplement the Prospectus (or, if the Prospectus is
not yet available to prospective purchasers, the Disclosure Package) in order to
make the statements therein, in the light of the circumstances when the
Prospectus (or, if the Prospectus is not yet available to prospective
purchasers, the Disclosure Package) is delivered to an Investor, not misleading,
or if, in the opinion of counsel for the Placement Agents, it is necessary to
amend or supplement the Prospectus (or, if the Prospectus is not yet available
to prospective purchasers, the Disclosure Package) to comply with applicable
law, forthwith to prepare, file with the Commission and furnish, at its own
expense, to the Placement Agents, either amendments or supplements to the
Prospectus (or, if the Prospectus is not yet available to prospective
purchasers, the Disclosure Package) so that the statements in the Prospectus
(or, if the Prospectus is not yet available to prospective purchasers, the
Disclosure Package) as so amended or supplemented will not, in the light of the
circumstances when the Prospectus (or, if the Prospectus is not yet available to
prospective purchasers, the Disclosure Package) is delivered to an Investor, be
misleading or so that the Prospectus (or, if the Prospectus is not yet available
to prospective purchasers, the Disclosure Package), as amended or supplemented,
will comply with law.
          (g) Conflicting Issuer Free Writing Prospectus. If at any time
following issuance of an Issuer Free Writing Prospectus there occurred or occurs
an event or development as a result of which such Issuer Free Writing Prospectus
conflicted or would conflict with the information contained in the Registration
Statement relating to the Shares or included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances prevailing at that subsequent time, not misleading, the Company
promptly will notify the Placement Agents and will promptly amend or supplement,
at its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission.
          (h) Delivery of Copies. The Company will deliver promptly to the
Placement Agents and their counsel such number of the following documents as the
Placement Agents shall reasonably request: (i) conformed copies of the
Registration Statement as originally filed with the Commission and each
amendment thereto (in each case excluding exhibits), (ii) copies of any Issuer
Free Writing Prospectus, (iii) during the Prospectus Delivery Period, copies of
the Prospectus (or any amendments or supplements thereto); (iii) any document
incorporated by reference in the Prospectus (other than any such document that
is filed with the Commission electronically via EDGAR or any successor system)
and (iv) all correspondence to and from, and all documents issued to and by, the
Commission in connection with the registration of the Shares under the
Securities Act.
          (i) Blue Sky Laws. The Company will promptly take or cause to be
taken, from time to time, such actions as the Placement Agents may reasonably
request to qualify the Shares for offering and sale under the state securities,
or blue sky, laws of such states or other jurisdictions as the Placement Agents
may reasonably request and to maintain such qualifications in effect so long as
the Placement Agents may request for the distribution of the Shares, provided,
that in no event shall the Company be obligated to qualify as a foreign
corporation in any jurisdiction in which it is not so qualified or to file a
general consent to service of process in any jurisdiction or subject itself to
taxation as doing business in any jurisdiction. The Company will advise the
Placement Agents promptly of the suspension of the qualification or registration
of (or any exemption relating to) the Shares for offering, sale or trading in
any jurisdiction or any initiation or threat of any proceeding for any such
purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, the Company shall use its best efforts
to obtain the withdrawal thereof at the earliest possible moment.
          (j) Earnings Statement. As soon as practicable, but in any event not
later than 15 months after the end of the Company’s current fiscal quarter, the
Company will make generally available

-15-



--------------------------------------------------------------------------------



 



to holders of its securities and deliver to the Placement Agents, an earnings
statement of the Company (which need not be audited) that will satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 of the Rules and
Regulations.
          (k) Use of Proceeds. The Company will apply the net proceeds from the
sale of the Shares in the manner set forth in the Disclosure Package and the
Prospectus under the heading “Use of Proceeds”.
          (l) Lock-Up Period. Beginning on the date hereof and continuing for a
period of 90 days after the date of this Agreement (the “Lock-Up Period”), the
Company will not (i) offer to sell, hypothecate, pledge, announce the intention
to sell, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act, with
respect to, any shares of Common Stock, any securities convertible into or
exercisable or exchangeable for Common Stock; (ii) file or cause to become
effective a registration statement under the Securities Act relating to the
offer and sale of any shares of Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock (other than on a registration
statement on Form S-8 or any successor form) or (iii) enter into any swap or
other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (i), (ii) or (iii) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise, without the prior
written consent of the Representative (which consent may be withheld in its sole
discretion), other than (A) the Shares to be sold hereunder, (B) the issuance of
stock options, shares of common stock and other awards pursuant to the Company’s
2005 Equity Incentive Plan and the Company’s 2005 Employee Stock Purchase Plan,
(C) issuances of Common Stock upon the exercise of options or warrants (either
upon current terms thereof or upon subsequently amended terms but excluding a
general repricing) disclosed as outstanding in the Registration Statement
(excluding the exhibits thereto), the Disclosure Package or the Prospectus or
upon the conversion or exchange of convertible or exchangeable securities
outstanding as of the date of this Agreement; (D) the issuance by the Company of
any shares of Common Stock as consideration for mergers, acquisitions, other
business combinations, or strategic alliances, occurring after the date of this
Agreement; provided that each recipient of shares pursuant to this clause
(D) agrees that all such shares remain subject to restrictions substantially
similar to those contained in this Section 3(l); or (E) the purchase or sale of
the Company’s securities pursuant to a plan, contract or instruction that
satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) that was in effect
prior to the date of this Agreement. Notwithstanding the foregoing, for the
purpose of allowing the Placement Agents to comply with NASD Rule 2711(f)(4), if
(1) during the last 17 days of the Lock-Up Period, the Company releases earnings
results or publicly announces other material news or a material event relating
to the Company occurs or (2) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the 16 day period
beginning on the last day of the Lock-Up Period, then in each case the Lock-Up
Period will be extended until the expiration of the 18 day period beginning on
the date of release of the earnings results or the public announcement regarding
the material news or the occurrence of the material event, as applicable, unless
the Representative waives, in writing, such extension. The Company agrees not to
accelerate the vesting of any option or warrant or the lapse of any repurchase
right prior to the expiration of the Lock-Up Period other than pursuant to
contractual obligations in effect prior to the date of this Agreement.
          (m) Lock-Up Agreements. The Company will cause each of its executive
officers and directors whose names are set forth on Exhibit C hereto to furnish
to the Placement Agents, on and effective as of the date of this Agreement, a
letter, substantially in the form of Exhibit B hereto (the “Lock-Up Agreement”).
The Company will use its reasonable best efforts to enforce the terms of each
Lock-Up Agreement and will issue stop transfer instructions to the transfer
agent for the Common Stock

-16-



--------------------------------------------------------------------------------



 



with respect to any transaction or contemplated transaction that would
constitute a breach or default under the applicable Lock-Up Agreement.
          (n) Public Communications. Prior to the Closing Date, the Company will
not issue any press release or other communication directly or indirectly or
hold any press conference with respect to the Company, its condition, financial
or otherwise, or its earnings, business, operations or prospects, or the
offering of the Shares, without the prior written consent of the Representative,
unless in the reasonable judgment of the Company and its counsel, and after
notification to the Representative, such press release or communication is
required by law or by AMEX rules, in which case the Company shall use its
reasonable best efforts to allow the Representative reasonable time to comment
on such release or other communication in advance of such issuance.
          (o) Stabilization. The Company will not take, directly or indirectly,
any action designed, or that might reasonably be expected to cause or result in,
or that will constitute, stabilization or manipulation of the price of any
security of the Company to facilitate the sale of any of the Shares.
          (p) Transfer Agent. The Company shall engage and maintain, at its
expense, a transfer agent and, if necessary under the jurisdiction of
incorporation of the Company, a registrar for the Shares.
          (q) Listing. The Company shall use its commercially reasonable efforts
to cause the Shares to be listed for trading on the AMEX and to maintain such
listing.
          (r) Investment Company Act. The Company shall not invest, or otherwise
use the proceeds received by the Company from its sale of the Shares in such a
manner as would require the Company to register as an investment company under
the Investment Company Act.
          (s) Sarbanes-Oxley Act. The Company will comply with all effective
applicable provisions of the Sarbanes Oxley Act.
          (t) Broker’s Fee. The Company will not incur any liability for any
finder’s or broker’s fee or agent’s commission in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby (other than as set forth in this Agreement and the
Non-Circumvention and Finder’s Fee Agreement with Antaeus Capital, Inc., dated
as of October 3, 2006).
     4. Costs and Expenses. The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, will pay
or reimburse if paid by the Placement Agents all costs and expenses incident to
the performance of the obligations of the Company under this Agreement and
incurred in connection with the transactions contemplated hereby, including but
not limited to costs and expenses of or relating to (i) the preparation,
printing, filing, delivery and shipping of the Registration Statement, any
Issuer Free Writing Prospectus, the Disclosure Package and the Prospectus, and
any amendment or supplement to any of the foregoing and the printing and
furnishing of copies of each thereof to the Placement Agents and dealers
(including costs of mailing and shipment), (ii) the registration, issue, sale
and delivery of the Shares including any stock or transfer taxes and stamp or
similar duties payable upon the sale, issuance or delivery of the Shares and the
printing, delivery, and shipping of the certificates representing the Shares,
(iii) the registration or qualification of the Shares for offer and sale under
the securities or Blue Sky laws of such jurisdictions designated pursuant to
Section 3(i), (including the reasonable legal fees and filing fees, and other
disbursements of counsel to the Placement Agents in connection therewith), and,
if reasonably requested by the Placement Agents, the preparation and printing
and furnishing of copies of any blue sky surveys to the Placement Agents and to

-17-



--------------------------------------------------------------------------------



 



dealers, (iv) the fees and expenses of any transfer agent or registrar for the
Shares, (v) any filings required to be made by the Placement Agents or the
Company with the NASD, and the reasonable fees, disbursements and other charges
of counsel for the Placement Agents in connection with the NASD’s review and
approval of the Placement Agents’ participation in the offering (including all
COBRADesk fees), (vi) fees, disbursements and other charges of counsel to the
Company (vii) listing fees, if any, for the listing of the Shares on the AMEX,
(viii) fees and disbursements of the Company’s auditor incurred in delivering
the letter(s) described in Section 5(i) of this Agreement, (ix) fees,
disbursements and other charges of counsel to the Placement Agents (in addition
to (iii) and (v) above) in an amount not to exceed $50,000, and (x) the costs
and expenses of the Company and the Placement Agents in connection with the
marketing of the offering and the sale of the Shares to prospective investors
including, but not limited to, those related to any presentations or meetings
undertaken in connection therewith including, without limitation, expenses
associated with the production of road show slides and graphics, fees and
expenses of any consultants engaged with the written consent of the Company in
connection with the road show presentations, travel, lodging and other expenses
incurred by the officers of the Company and any such consultants, and the cost
of any aircraft or other transportation chartered in connection with the road
show. If this Agreement shall be terminated by the Placement Agents pursuant to
Section 8 hereof, the Company will, in addition to paying the amounts described
in this Section 4, but subject to reasonably acceptable supporting
documentation, reimburse the Placement Agents for all of their reasonable
out—of—pocket disbursements (including, but not limited to, the reasonable fees
and disbursements of their counsel) incurred by the Placement Agents in
connection with their investigation, preparing to market and marketing of the
Shares or in contemplation of performing their obligations hereunder.
     5. Conditions of Placement Agents’ Obligations. The obligations of the
Placement Agents hereunder are subject to the following conditions any of which
may be waived on behalf of the Placement Agents by the Representative:
          (a) Filings with the Commission. The Prospectus and any Issuer Free
Writing Prospectus required to be filed under the Securities Act or the Rules
and Regulations shall have been filed with the Commission pursuant to Rule
424(b) or Rule 164, as the case may be, in the manner and within the time period
so required.
          (b) Abbreviated Registration Statement. If the Company has elected to
rely upon Rule 462(b), the registration statement filed under Rule 462(b) shall
have become effective under the Securities Act by 8:00 a.m., Eastern Standard
Time, on the business day next succeeding the date of this Agreement.
          (c) No Stop Orders. Prior to the Closing: (i) no stop order suspending
the effectiveness of the Registration Statement or any part thereof, nor
suspending or preventing the use of the Disclosure Package, the Prospectus or
any Issuer Free Writing Prospectus shall have been issued under the Securities
Act and no proceedings initiated under Section 8(d) or 8(e) of the Securities
Act for that purpose shall be pending or threatened by the Commission, (ii) no
order suspending the qualification or registration of the Shares under the
securities or blue sky laws of any jurisdiction shall be in effect and (iii) any
request for additional information on the part of the Commission (to be included
in the Registration Statement, the Disclosure Package, the Prospectus or any
Issuer Free Writing Prospectus or otherwise) shall have been complied with to
the reasonable satisfaction of the Representative.
          (d) Action Preventing Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Shares; and no injunction, restraining order or order of
any other nature by any federal or state court of competent jurisdiction shall
have been issued as of the Closing Date which would prevent the issuance or sale
of the Shares.

-18-



--------------------------------------------------------------------------------



 



          (e) Objection of Placement Agents. No Prospectus or amendment or
supplement to the Registration Statement shall have been filed to which the
Representative shall have objected in writing, which objection shall not be
unreasonable. The Placement Agents shall not have advised the Company that the
Registration Statement, the Disclosure Package or the Prospectus, or any
amendment thereof or supplement thereto, or any Issuer Free Writing Prospectus
contains an untrue statement of fact which, in their opinion, is material, or
omits to state a fact which, in their opinion, is material and is required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
          (f) No Material Adverse Change. Prior to the Closing, there shall not
have occurred any change, or any development involving a prospective change, in
the condition, financial or otherwise, or in the earnings, business, operations
or prospects of the Company, taken as a whole, from that set forth in the
Disclosure Package and the Prospectus that, in the Representative’s judgment, is
material and adverse and that makes it, in the Representative’s judgment,
impracticable to market the Shares on the terms and in the manner contemplated
in the Disclosure Package.
          (g) Representations and Warranties. Each of the representations and
warranties of the Company contained herein shall be true and correct in all
material respects (except for those representations and warranties which are
qualified by materiality, in which case such representations and warranties
shall be true and correct in all respects) when made and on and as of the
Closing Date, as if made on such date (except that those representations and
warranties that address matters only as of a particular date shall remain true
and correct in all material respects (except for those representations and
warranties which are qualified by materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
such date), and all covenants and agreements herein contained to be performed on
the part of the Company and all conditions herein contained to be fulfilled or
complied with by the Company at or prior to the Closing Date shall have been
duly performed, fulfilled or complied with in all material respects.
          (h) Opinion of Counsel to the Company. The Placement Agents shall have
received from Heller Ehrman LLP, counsel to the Company, such counsel’s written
opinion, addressed to the Placement Agents and the Investors and dated the
Closing Date, in form and substance reasonably satisfactory to the Placement
Agents and their counsel. Such counsel shall also have furnished to the
Placement Agents a written statement, addressed to the Placement Agents and
dated the Closing Date, in form and substance reasonably satisfactory to the
Placement Agents and their counsel.
          (i) Opinion of Counsel to the Placement Agents. The Placement Agents
shall have received from Lowenstein Sandler PC, such opinion or opinions, dated
the Closing Date and addressed to the Placement Agents, covering such matters as
are customarily covered in transactions of this type.
          (j) Accountant’s Comfort Letter. The Placement Agents shall have
received on the date of the Time of Sale, a letter dated the date hereof, (the
“Original Letter”), addressed to the Placement Agents and in form and substance
reasonably satisfactory to the Representative and its counsel, from J.H. Cohn
LLP, which letter shall cover, without limitation, the various financial
disclosures, if any, contained in the Disclosure Package and shall contain
statements and information of the type customarily included in accountants’
“comfort letters” to underwriters, delivered according to Statement of Auditing
Standards No. 72 and Statement of Auditing Standard No. 100 (or successor
bulletins), with respect to the audited and unaudited financial statements and
certain financial information contained in or incorporated by reference into the
Registration Statement, the Disclosure Package and the Prospectus. At the
Closing Date, the Placement Agents shall have received from J.H. Cohn LLP a
letter, dated the Closing Date, which shall confirm, on the basis of a review in
accordance with the procedures set forth in the Original

-19-



--------------------------------------------------------------------------------



 



Letter, that nothing has come to their attention during the period from the date
of the Original Letter referred to in the prior sentence to a date (specified in
the letter) not more than three days prior to the Closing Date which would
require any change in the Original Letter if it were required to be dated and
delivered at the Closing Date.
          (k) Officer’s Certificate. The Placement Agents shall have received on
the Closing Date a certificate, addressed to the Placement Agents and dated the
Closing Date, of the chief executive or chief operating officer and the chief
financial officer or chief accounting officer of the Company to the effect that:
               (i) each of the representations, warranties and agreements of the
Company in this Agreement were true and correct in all material respects in all
material respects (except for those representations and warranties which are
qualified by materiality, in which case such representations and warranties
shall be true and correct in all respects) when originally made and are true and
correct in all material respects (except for those representations and
warranties which are qualified by materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
the Time of Sale and the Closing Date; and the Company has complied in all
material respects with all agreements and satisfied all the conditions on its
part required under this Agreement to be performed or satisfied at or prior to
the Closing Date;
               (ii) subsequent to the respective dates as of which information
is given in the Disclosure Package (taking into account any updates included
within the Disclosure Package), there has not been (A) a material adverse change
or any development involving a prospective material adverse change in the
general affairs, business, prospects, properties, management, financial
condition or results of operations of the Company, taken as a whole, (B) any
transaction that is material to the Company, taken as a whole, except
transactions entered into in the ordinary course of business, (C) any
obligation, direct or contingent, that is material to the Company, taken as a
whole, incurred by the Company, except obligations incurred in the ordinary
course of business, (D) except as disclosed in the Disclosure Package and the
Prospectus, any change in the capital stock (other than a change in the number
of outstanding shares of Common Stock due to the issuance of shares upon the
exercise of outstanding options or warrants) or any material change in the short
term or long term indebtedness of the Company, taken as a whole, (E) any
dividend or distribution of any kind declared, paid or made on the capital stock
of the Company or (F) any loss or damage (whether or not insured) to the
property of the Company which has been sustained or will have been sustained
which has had or is reasonably likely to result in a Material Adverse Effect.
               (iii) no stop order suspending the effectiveness of the
Registration Statement or any part thereof or any amendment thereof or the
qualification of the Shares for offering or sale, nor suspending or preventing
the use of the Disclosure Package, the Prospectus or any Issuer Free Writing
Prospectus shall have been issued, and no proceedings for that purpose shall be
pending or to their knowledge, threatened by the Commission or any state or
regulatory body; and
               (iv) the signers of said certificate have reviewed the
Registration Statement, the Disclosure Package and the Prospectus, and any
amendments thereof or supplements thereto (and any documents filed under the
Exchange Act and deemed to be incorporated by reference into the Disclosure
Package and the Prospectus), and (A) (i) each part of the Registration Statement
and any amendment thereof do not and did not contain when the Registration
Statement (or such amendment) became effective, any untrue statement of a
material fact or omit to state, and did not omit to state when the Registration
Statement (or such amendment) became effective, any material fact required to be
stated therein or necessary to make the statements therein not misleading,
(ii) as of the Time of Sale, neither the Disclosure Package nor any individual
Issuer Free Writing Prospectus, when considered together with the Disclosure
Package, contained

-20-



--------------------------------------------------------------------------------



 



any untrue statement of material fact or omits to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and (iii) the Prospectus, as amended or
supplemented, does not and did not contain, as of its issue date, any untrue
statement of material fact or omit to state and did not omit to state as of such
date, a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (B) since the Time
of Sale, there has occurred no event required to be set forth in an amendment or
supplement to the Registration Statement, the Disclosure Package or the
Prospectus which has not been so set forth and there has been no document
required to be filed under the Exchange Act that upon such filing would be
deemed to be incorporated by reference into the Disclosure Package and into the
Prospectus that has not been so filed.
          (l) Secretary’s Certificate. On the Closing Date, the Company shall
have furnished to the Placement Agents a Secretary’s Certificate of the Company.
          (m) The AMEX. The Shares shall have been listed and authorized for
trading on the AMEX.
          (n) Other Filings with the Commission. The Company shall have prepared
a Current Report on Form 8-K with respect to the transactions contemplated
hereby, to be filed immediately after the Closing, including as an exhibit
thereto this Agreement and any other documents relating to this Agreement that
are required to be filed therewith.
          (o) Lock-Up Agreements. The Placement Agents shall have received
copies of the executed Lock-Up Agreements executed by each person listed on
Exhibit C hereto, and such Lock-Up Agreements shall be in full force and effect
on the Closing Date.
          (p) Additional Documents. Prior to the Closing Date, the Company shall
have furnished to the Placement Agents such further information, certificates or
documents as the Placement Agents shall have reasonably requested for the
purpose of enabling it to pass upon the issuance and sale of the Shares as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained (it being understood that the Placement Agents’
customary due diligence has been completed prior to the execution of this
Agreement).
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agents.
     6. Indemnification and Contribution.
          (a) Indemnification of the Placement Agents. The Company agrees to
indemnify, defend and hold harmless the Placement Agents, their directors and
officers, and each person, if any, who controls the Placement Agents within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act, and the successors and assigns of all of the foregoing persons, from and
against any loss, damage, claim or liability, which, jointly or severally, the
Placement Agents or any such person may become subject under the Securities Act,
the Exchange Act, or other federal or state statutory law or regulation, the
common law or otherwise, (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
loss, damage, claim or liability (or actions in respect thereof as contemplated
below) arises out of or is based upon: (i) any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement or
the omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; (ii) any
untrue statement or alleged untrue statement of a material fact contained

-21-



--------------------------------------------------------------------------------



 



in the Disclosure Package, the Prospectus (or any amendment or supplement
thereto including any documents filed under the Exchange Act and deemed to be
incorporated by reference into the Prospectus), any Issuer Free Writing
Prospectus or in any materials or information provided to Investors by, or with
the written approval of, the Company in connection with the marketing of the
offering of the Common Stock (“Marketing Materials”), including any roadshow or
investor presentations made to Investors by the Company (whether in person or
electronically) or the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they were made, not
misleading; and, in the case of (i) and (ii) above, to reimburse the Placement
Agents and each such controlling person for any and all reasonable expenses
(including reasonable fees and disbursements of counsel) as such expenses are
incurred by the Placement Agents or such controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action, (iii) any untrue statement or alleged
untrue statement made by the Company in Section 3 hereof or the failure by the
Company to perform when and as required any agreement or covenant contained
herein or (iv) any untrue statement or alleged untrue statement of any material
fact contained in any audio or visual materials provided to Investors by or with
the written approval of the Company or based upon written information furnished
by or on behalf of the Company in conformity with the form and substance of such
information as furnished including, without limitation, slides, videos, films or
tape recordings used in any road show or investor presentations made to
Investors by the Company (whether in person or electronically) or in connection
with the marketing of the Shares; provided, however, that the foregoing
indemnity shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent, it arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in or omitted
from the Registration Statement, the Disclosure Package, the Prospectus, or any
such amendment or supplement, any Issuer Free Writing Prospectus or in any
Marketing Materials, in reliance upon and in conformity with information
concerning the Placement Agents furnished in writing by or on behalf of the
Placement Agents to the Company expressly for use therein, which information the
parties hereto agree is limited to the Placement Agents Information.
          (b) Indemnification of the Company. Each Placement Agent, severally
and not jointly, agrees to indemnify, defend and hold harmless the Company, its
directors and officers, and any person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act, and the successors and assigns of all of the foregoing persons,
from and against any loss, claim, damage, liability or expense, as incurred to
which, jointly or severally, the Company or any such person may become subject
under the Securities Act, the Exchange Act, or other federal or state statutory
law or regulation, the common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Representative), insofar as such loss, claim, damage, liability or expense (or
actions in respect thereof as contemplated below) arises out of or is based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, or the omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; (ii) any untrue statement or alleged untrue
statement of a material fact contained in the Disclosure Package, the Prospectus
(or any amendment or supplement thereto) or any Issuer Free Writing Prospectus,
or the omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements made therein, in light of
the circumstances under which they were made, not misleading, and in the case of
each of (i) and (ii) above, to the extent but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in the Registration Statement, the Disclosure Package or the Prospectus (or
any amendment or supplement thereto) or any Issuer Free Writing Prospectus in
reliance upon and in conformity with information concerning the Placement Agents
furnished in writing by or on behalf of the Placement Agents to the Company
expressly for use therein, and to reimburse the Company, or any such director,
officer or controlling person for any legal and other expense reasonably
incurred by the Company, or any such director, officer or controlling person in

-22-



--------------------------------------------------------------------------------



 



connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, that the
parties hereto hereby agree that such written information provided by the
Placement Agents consists solely of the Placement Agents Information.
Notwithstanding the provisions of this Section 6(b), in no event shall any
indemnity by any Placement Agent under this Section 6(b) exceed the total
compensation received by such Placement Agent in accordance with Section 1(b).
          (c) Notice and Procedures. If any action, suit or proceeding (each, a
“Proceeding”) is brought against a person (an “indemnified party”) in respect of
which indemnity may be sought against the Company or the Placement Agents (as
applicable, the “indemnifying party”) pursuant to subsection (a) or (b),
respectively, of this Section 6, such indemnified party shall promptly notify
such indemnifying party in writing of the institution of such Proceeding and
such indemnifying party shall assume the defense of such Proceeding, including
the employment of counsel reasonably satisfactory to such indemnified party and
payment of all fees and expenses; provided, however, that the omission to so
notify such indemnifying party shall not relieve such indemnifying party from
any liability which such indemnifying party may have to any indemnified party or
otherwise, except to the extent the indemnifying party does not otherwise learn
of the Proceeding and such failure results in the forfeiture by the indemnifying
party of substantial rights or defenses. The indemnified party or parties shall
have the right to employ its or their own counsel in any such case, but the fees
and expenses of such counsel shall be at the expense of such indemnified party
or parties unless (i) the employment of such counsel shall have been authorized
in writing by the indemnifying party in connection with the defense of such
Proceeding, (ii) the indemnifying party shall not have, within a reasonable
period of time in light of the circumstances, employed counsel to defend such
Proceeding or (iii) such indemnified party or parties shall have reasonably
concluded that there may be defenses available to it or them which are different
from, additional to or in conflict with those available to such indemnifying
party (in which case such indemnifying party shall not have the right to direct
the defense of such Proceeding on behalf of the indemnified party or parties
with respect to such defenses), in any of which events such reasonable fees and
expenses with respect to such defenses shall be borne by such indemnifying party
and paid as incurred (it being understood, however, that such indemnifying party
shall not be liable for the expenses of more than one separate counsel (in
addition to any local counsel) in any one Proceeding or series of related
Proceedings in the same jurisdiction representing the indemnified parties who
are parties to such Proceeding). An indemnifying party shall not be liable for
any settlement of any Proceeding effected without its written consent but, if
settled with its written consent or if there be a final judgment for the
plaintiff, such indemnifying party agrees to indemnify and hold harmless the
indemnified party or parties from and against any loss or liability by reason of
such settlement or judgment. Notwithstanding the foregoing sentence, if at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by the second sentence of this Section 6(c), then the indemnifying party agrees
that it shall be liable for any settlement of any Proceeding effected without
its written consent if (i) such settlement is entered into more than 60 days
after receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall not have fully reimbursed the indemnified party in
accordance with such request prior to the date of such settlement all amounts
with respect to which the indemnifying party does not dispute in good faith and
(iii) such indemnified party shall have given the indemnifying party at least
30 days’ prior notice of its intention to settle. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened Proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such Proceeding and does not include an admission of fault or culpability or a
failure to act by or on behalf of such indemnified party.

-23-



--------------------------------------------------------------------------------



 



          (d) Contribution. If the indemnification provided for in this
Section 6 is unavailable to an indemnified party under subsections (a) or (b) of
this Section 6 or insufficient to hold an indemnified party harmless in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then each applicable indemnifying party shall, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of the losses, claims, damages, liabilities or
expenses referred to in subsection (a) or (b) above, (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Placement Agents on the other from the offering of the Shares
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the indemnifying party or parties on the one hand and the indemnified party or
parties on the other hand in connection with the statements or omissions that
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations. The relative benefits received by
the Company on the one hand and the Placement Agents on the other hand shall be
deemed to be in the same respective proportions as the total net proceeds from
the offering of the Shares (before deducting expenses) received by the Company
and the total placement agents commissions received by the Placement Agents, in
each case as set forth on the cover of the Prospectus, bear to the aggregate
public offering price of the Shares. The relative fault of the Company on the
one hand and the Placement Agents on the other hand shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, on the one hand, or by the
Placement Agents, on the other hand, and the parties’ relevant intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The Company and the Placement Agents agree that it
would not be just and equitable if contribution pursuant to this subsection (d)
were to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the first sentence of this Section 6(d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this Section 6(d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending against any action or claim
which is the subject of this Section 6(d). Notwithstanding the provisions of
this Section 6(d), each Placement Agent shall not be required to contribute any
amount in excess of the total commissions received by such Placement Agent in
accordance with Section 1(b). No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Placement Agents’ obligations in this Section 6(d) to
contribute are several in proportion to the compensation received by each of the
Placement Agents and not joint.
          (e) Representations and Agreements to Survive Delivery. The
obligations of the Company under this Section 6 shall be in addition to any
liability which the Company may otherwise have. The indemnity and contribution
agreements contained in this Section 6 and the covenants, warranties and
representations of the Company contained in this Agreement shall remain
operative and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of the Placement Agents,
any person who controls the Placement Agents within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act or any
affiliate of the Placement Agents, or by or on behalf of the Company, its
directors or officers or any person who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act,
and (iii) the issuance and delivery of the Shares. The Company and the Placement
Agents agree promptly to notify each other of the commencement of any Proceeding
against it and, in the case of the Company, against any of the Company’s
officers or directors in connection with the issuance and sale of the Shares, or
in connection with the Registration Statement, the Disclosure Package or the
Prospectus.

-24-



--------------------------------------------------------------------------------



 



     7. Information Furnished by Placement Agents. The Company acknowledges that
the statements set forth in (a) the sixth paragraph and (b) the first sentence
of the seventh paragraph under the heading “Plan of Distribution” in the
Statutory Prospectus and the Prospectus (the “Placement Agents Information”)
constitute the only information relating to the Placement Agents furnished in
writing to the Company by the Placement Agents as such information is referred
to in Sections 2 and 6 hereof.
     8. Termination. (a) The Representative shall have the right to terminate
this Agreement by giving notice as hereinafter specified at any time at or prior
to the Closing Date, without liability on the part of the Placement Agents to
the Company, if (i) prior to delivery and payment for the Shares (A) trading in
securities generally shall have been suspended on or by the New York Stock
Exchange, the AMEX or the Nasdaq Global Market, (each, a “Trading Market”),
(B) trading in the Common Stock of the Company shall have been suspended on any
exchange, in the over-the-counter market or by the Commission, (C) a general
moratorium on commercial banking activities shall have been declared by federal
or New York state authorities, (D) there shall have occurred any outbreak or
material escalation of hostilities or acts of terrorism involving the United
States or there shall have been a declaration by the United States of a national
emergency or war, (E) there shall have occurred any other calamity or crisis or
any material change in general economic, political or financial conditions in
the United States or elsewhere, if the effect of any such event specified in
clause (D) or (E), in the judgment of the Representative, is material and
adverse and makes it impractical or inadvisable to proceed with the completion
of the sale of and payment for the Shares on the Closing Date on the terms and
in the manner contemplated by this Agreement, the Disclosure Package and the
Prospectus, (ii) since the time of execution of this Agreement or the earlier
respective dates as of which information is given in the Disclosure Package,
there has been any Material Adverse Effect or the Company shall have sustained a
loss by strike, fire, flood, earthquake, accident or other calamity of such
character that in the judgment of the Representative would, individually or in
the aggregate, result in a Material Adverse Effect and which would, in the
judgment of the Representative, make it impracticable or inadvisable to proceed
with the offering or the delivery of the Shares on the terms and in the manner
contemplated in the Disclosure Package, (iii) the Company shall have failed,
refused or been unable to comply with the terms or perform any agreement or
obligation of this Agreement or any of the Subscription Terms, other than by
reason of a default by the Placement Agents, or (iv) any condition of the
Placement Agents’ obligations hereunder is not fulfilled. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 4, Section 6, and Section 11 hereof shall at all times be
effective notwithstanding such termination.
     9. Notices. All statements, requests, notices and agreements hereunder
shall be in writing or by facsimile, and:
(a) if to the Placement Agents, shall be delivered or sent by mail, telex or
facsimile transmission to the Representative as follows:
ThinkEquity Partners LLC
Fortis Securities LLC
  c/o ThinkEquity Partners LLC
31 West 52nd Street
17th Floor
New York, NY 10019
Attention: David J. Strupp, Jr.
Facsimile No.: 212-468-7044

-25-



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice) to:
Lowenstein Sandler PC
1251 Avenue of the Americas
New York, New York 10020
Attention: Michael D. Maline, Esq.
Facsimile No.: 973-422-6873
(b) if to the Company shall be delivered or sent by mail, telex or facsimile
transmission to: ADVENTRX Pharmaceuticals, Inc., 6725 Mesa Ridge Road,
Suite 100, San Diego, California 92121, Attention: General Counsel, (Facsimile
No.: 858-552-0867), with a copy (which shall not constitute notice) to: Heller
Ehrman LLP, 4350 La Jolla Village Drive, 7th Floor, San Diego, California 92122,
Attention: Michael S. Kagnoff, Esq., (Facsimile No.: 858-450-8499). Any such
notice shall be effective only upon receipt. Any party to this Agreement may
change such address for notices by sending to the parties to this Agreement
written notice of a new address for such purpose.
     10. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and shall be binding upon the Placement Agents, the Company and
their respective successors and assigns and the controlling persons, officers
and directors referred to in Section 6. Nothing in this Agreement is intended or
shall be construed to give to any other person, firm or corporation, other than
the persons, firms or corporations mentioned in the preceding sentence, any
legal or equitable remedy or claim under or in respect of this Agreement, or any
provision herein contained. The term “successors and assigns” as herein used
shall not include any purchaser of the Shares by reason merely of such purchase.
     11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
conflicts of laws provisions thereof.
     12. No Fiduciary Relationship. The Company hereby acknowledges that the
Placement Agents are acting solely as placement agents in connection with the
offering of the Company’s securities. The Company further acknowledges that the
Placement Agents are acting pursuant to a contractual relationship created
solely by this Agreement entered into on an arm’s length basis and in no event
do the parties intend that the Placement Agents act or be responsible as a
fiduciary to the Company, its management, stockholders, creditors or any other
person in connection with any activity that the Placement Agents may undertake
or have undertaken in furtherance of the offering of the Company’s securities,
either before or after the date hereof. The Placement Agents hereby expressly
disclaim any fiduciary or similar obligations to the Company, either in
connection with the transactions contemplated by this Agreement or any matters
leading up to such transactions, and the Company hereby confirms its
understanding and agreement to that effect. The Company and the Placement Agents
agree that they are each responsible for making their own independent judgments
with respect to any such transactions. The Company hereby waives and releases,
to the fullest extent permitted by law, any claims that the Company may have
against the Placement Agents with respect to any breach or alleged breach of any
fiduciary or similar duty to the Company in connection with the transactions
contemplated by this Agreement or any matters leading up to such transactions.
     13. Headings. The Section headings in this Agreement have been inserted as
a matter of convenience of reference and are not a part of this Agreement.
     14. Entire Agreement; Amendments and Waivers. This Agreement constitutes
the entire agreement between the parties hereto pertaining to the subject matter
hereof and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the parties, and

-26-



--------------------------------------------------------------------------------



 



there are no warranties, representations or other agreements among the parties
in connection with the subject matter hereof except as set forth specifically
herein or contemplated hereby. No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. The failure of a party to exercise any right or remedy shall not be
deemed or constitute a waiver of such right or remedy in the future. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (regardless of whether similar), nor shall
any such waiver constitute a continuing waiver unless otherwise expressly
provided.
     15. Submission to Jurisdiction. Except as set forth below, no Proceeding
may be commenced, prosecuted or continued in any court other than the courts of
the State of New York located in the City and County of New York or in the
United States District Court for the Southern District of New York, which courts
shall have jurisdiction over the adjudication of such matters, and the Company
and the Placement Agents each hereby consents to the jurisdiction of such courts
and personal service with respect thereto. The Company hereby waives all right
to trial by jury in any Proceeding (whether based upon contract, tort or
otherwise) in any way arising out of or relating to this Agreement. The Company
agrees that a final and no longer appealable judgment in any such Proceeding
brought in any such court shall be conclusive and binding upon the Company and
may be enforced in any other courts in the jurisdiction of which the Company is
or may be subject, by suit upon such judgment.
     16. Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument. Delivery of an executed
counterpart by facsimile or electronic mail shall be effective as delivery of a
manually executed counterpart thereof.
     17. Research Analyst Independence. The Company acknowledges that the
Placement Agents’ research analysts and research department are required to be
independent from their investment banking division and are subject to certain
regulations and internal policies, and that such Placement Agents’ research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company and/or the offering that
differ from the views of their investment banking division. The Company hereby
waives and releases, to the fullest extent permitted by law, any claims that the
Company may have against the Placement Agents with respect to any conflict of
interest that may arise from the fact that the views expressed by their
independent research analysts and research department may be different from or
inconsistent with the views or advice communicated to the Company by such
Placement Agents’ investment banking division. The Company acknowledges that the
Placement Agents are full service securities firms and as such from time to
time, subject to applicable securities laws, rules and regulations, may effect
transactions for their own account or the account of their customers and hold
long or short positions in debt or equity securities of the Company; provided,
however, that nothing in this Section 17 shall relieve the Placement Agents of
any responsibility or liability they may otherwise bear in connection with
activities in violation of applicable securities laws, rules and regulations.
[Signature Page Follows]

-27-



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agents, kindly indicate your acceptance in
the space provided for that purpose below.

                  Very truly yours,
 
                ADVENTRX PHARMACEUTICALS, INC.
 
           
 
  By:   /s/ Evan M. Levine          
 
      Name:   Evan M. Levine
 
      Title:   Chief Executive Officer

Accepted as of
the date first above written:

          THINKEQUITY PARTNERS LLC    
 
       
By:
  /s/ David J. Strupp, Jr.     
 
       
 
  Name: David J. Strupp, Jr.    
 
  Title:   Partner    
 
        FORTIS SECURITIES LLC    
 
       
By:
  /s/ Douglas Kleinberg     
 
       
 
  Name: Douglas Kleinberg    
 
  Title:   Executive Director    
 
       
By:
  /s/ Eric Chilton     
 
       
 
  Name: Eric Chilton    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



Schedules and Exhibits

     
Schedule I:
  Issuer General Free Writing Prospectuses
 
   
Schedule II:
  Permitted Free Writing Prospectuses
 
   
Exhibit A:
  Form of Subscription Terms
 
   
Exhibit B:
  Form of Lock-Up Agreement
 
   
Exhibit C:
  List of Directors and Executive Officers Executing Lock-Up Agreements
 
   
Exhibit D:
  Pricing Information

 



--------------------------------------------------------------------------------



 



Schedule I
Issuer General Free Writing Prospectuses
     None

 



--------------------------------------------------------------------------------



 



Schedule II
Permitted Free Writing Prospectuses
     None

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Subscription Terms
ADVENTRX Pharmaceuticals, Inc.
6725 Mesa Ridge Road
Suite 100
San Diego, California 92121
Ladies and Gentlemen:
The undersigned (the “Investor”) hereby confirms and agrees with you as follows:
1. The subscription terms set forth herein (this “Subscription”) are made as of
the date set forth below between ADVENTRX Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), as set forth below between the Company and the
Investor.
2. As of the Closing (as defined below) and subject to the terms and conditions
hereof, the Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor such number of
shares of common stock, par value $0.001 per share, of the Company (the “Common
Stock”) as is set forth on the signature page hereto (the “Signature Page”) for
a purchase price of $2.75 per share (the “Shares”). The Investor acknowledges
that the offering is not a firm commitment underwriting and that there is no
minimum offering amount.
3. The completion of the purchase and sale of the Shares shall occur at a
closing (the “Closing”) which, in accordance with Rule 15c6-1 promulgated under
the Securities Exchange Act of 1934, as amended, is expected to occur on or
about November 8, 2006. At the Closing, (a) the Company shall cause its transfer
agent to release to the Investor the number of Shares being purchased by the
Investor and (b) the aggregate purchase price for the Shares being purchased by
the Investor will be delivered by or on behalf of the Investor to the Company.
If the Investor chooses to settle via DWAC (by checking the appropriate space on
the Signature Page hereto), the provisions set forth in Exhibit A hereto shall
be incorporated herein by reference as if set forth fully herein.
4. The offering and sale of the Shares are being made pursuant to the
Registration Statement and the Prospectus (as such terms are defined below). The
Investor acknowledges that the Company intends to enter into subscriptions in
substantially the same form as this Subscription with certain other investors
and intends to offer and sell (the “Offering”) up to an aggregate of
14,545,000 shares of Common Stock pursuant to the Registration Statement and
Prospectus. The Company may accept or reject this Subscription or any one or
more other subscriptions with other investors in its sole discretion.
5. The Company has filed or shall file with the Securities and Exchange
Commission (the “Commission”) a prospectus (the “Base Prospectus”) and a final
prospectus supplement (collectively, the “Prospectus”) with respect to the
registration statement (File No. 333-133729) reflecting the Offering, including
all amendments thereto, the exhibits and any schedules thereto, the documents
otherwise deemed to be a part thereof or included therein by the rules and
regulations of the Commission (the “Rules and Regulations”), and any
registration statement relating to the Offering and filed pursuant to Rule
462(b) under the Rules and Regulations (collectively, the “Registration
Statement”), in conformity with the Securities Act of 1933, as amended (the
“Securities Act”), including Rule 424(b) thereunder. The Investor hereby
confirms that it has had full access to the Base Prospectus, the prospectus
supplement

 



--------------------------------------------------------------------------------



 



and the Company’s periodic reports and other information incorporated by
reference therein, and was able to read, review, download and print such
materials.
6. The Company has entered into a Placement Agency Agreement (the “Placement
Agreement”), dated November 2, 2006 with ThinkEquity Partners LLC and Fortis
Securities LLC (the “Placement Agents”), which will act as the Company’s
placement agents with respect to the Offering and receive a fee in connection
with the sale of the Shares. The Placement Agreement contains certain
representations and warranties of the Company. The Company acknowledges and
agrees that the Investor may rely on the representations and warranties made by
it to the Placement Agents in Section 2 of the Placement Agreement to the same
extent as if such representations and warranties had been incorporated in full
herein and made directly to the Investor. Capitalized terms used, but not
otherwise defined, herein shall have the meanings ascribed to such terms in the
Placement Agreement.
7. The obligations of the Company and the Investor to complete the transactions
contemplated by this Subscription shall be subject to the following:

  a.   The Company’s obligation to issue and sell the Shares to the Investor
shall be subject to: (i) the acceptance by the Company of this Subscription (as
may be indicated by the Company’s execution of the Signature Page hereto),
(ii) the receipt by the Company of the purchase price for the Shares being
purchased hereunder as set forth on the Signature Page and (iii) the accuracy of
the representations and warranties made by the Investor and the fulfillment of
those undertakings of the Investor to be fulfilled prior to the Closing Date.  
  b.   The Investor’s obligation to purchase the Shares will be subject to the
condition that the Representative shall not have: (i) terminated the Placement
Agreement pursuant to the terms thereof or (ii) determined that the conditions
to closing in the Placement Agreement have not been satisfied.

8. The Company hereby makes the following representations, warranties and
covenants to the Investor:

  a.   The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Subscription and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Subscription by the Company and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Company. This Subscription has been duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.     b.   The Company shall (i) before the opening of
trading on the American Stock Exchange on the next trading day after the date
hereof, issue a press release, disclosing all material aspects of the
transactions contemplated hereby and (ii) make such other filings and notices in
the manner and time required by the Commission with respect to the transactions
contemplated hereby. The Company shall not identify the Investor by name in any
press release or public filing, or otherwise publicly disclose the Investor’s
name, without the Investor’s prior written consent, unless required by law or
the rules and regulations of any self-regulatory organization which the Company
or its securities are subject.

 



--------------------------------------------------------------------------------



 



9. The Investor hereby makes the following representations, warranties and
covenants to the Company:

  a.   The Investor represents that (i) it has had full access to the Base
Prospectus, and the prospectus supplement, as well as the Company’s periodic
reports and other information incorporated by reference therein, prior to or in
connection with its receipt of this Subscription, (ii) it is knowledgeable,
sophisticated and experienced in making, and is qualified to make, decisions
with respect to investments in securities representing an investment decision
like that involved in the purchase of the Shares, and (iii) it does not have any
agreement or understanding, directly or indirectly, with any person or entity to
distribute any of the Shares.     b.   The Investor has the requisite power and
authority to enter into this Subscription and to consummate the transactions
contemplated hereby. The execution and delivery of this Subscription by the
Investor and the consummation by it of the transactions contemplated hereunder
have been duly authorized by all necessary action on the part of the Investor.
This Subscription has been executed by the Investor and, when delivered in
accordance with the terms hereof, will constitute a valid and binding obligation
of the Investor enforceable against the Investor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).     c.   The Investor understands that
nothing in this Subscription or any other materials presented to the Investor in
connection with the purchase and sale of the Shares constitutes legal, tax or
investment advice. The Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of Shares.     d.   Neither the Investor nor any
Person acting on behalf of, or pursuant to any understanding with or based upon
any information received from, the Investor has, directly or indirectly, engaged
in any transactions in the securities of the Company (including, without
limitation, any Short Sales involving the Company’s securities) since the
earlier to occur of (i) the time that the Investor was first contacted by the
Placement Agents or the Company with respect to the transactions contemplated
hereby and (ii) the date that is the tenth (10th) trading day prior to the date
the Investor executes this Subscription. “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not against the box, and all types of direct and
indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers. The Investor covenants that neither it, nor any Person acting
on behalf of, or pursuant to any understanding with or based upon any
information received from, the Investor will engage in any transactions in the
securities of the Company (including Short Sales) prior to the time that the
transactions contemplated by this Subscription are publicly disclosed.     e.  
The Investor represents that, except as set forth below, (i) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (ii) it is
not a, and it has no direct or indirect affiliation or association with any,
NASD member or an Associated Person (as such term is defined under the NASD
Membership and Registration Rules Section 1011) as of the date the Investor
executes this

 



--------------------------------------------------------------------------------



 



      Subscription, and (iii) neither it nor any group of investors (as
identified in a public filing made with the Commission) of which it is a member,
acquired, or obtained the right to acquire, 20% or more of the Common Stock (or
securities convertible or exercisable for Common Stock) or the voting power of
the Company on a post-transaction basis. Exceptions:

 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

  f.   The Investor, if outside the United States, will comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense.

10. Notwithstanding any investigation made by any party to this Subscription,
all covenants, agreements, representations and warranties made by the Company
and the Investor herein will survive the execution of this Subscription, the
delivery to the Investor of the Shares being purchased and the payment therefor.
11. This Subscription may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
12. In case any provision contained in this Subscription should be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
13. This Subscription will be governed by, and construed in accordance with, the
internal laws of the State of New York, without giving effect to the principles
of conflicts of law that would require the application of the laws of any other
jurisdiction.
14. This Subscription may be executed in one or more counterparts, each of which
will constitute an original, but all of which, when taken together, will
constitute but one instrument, and will become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.
15. The Investor acknowledges and agrees that such Investor’s receipt of the
Company’s counterpart to this Subscription shall constitute written confirmation
of the Company’s sale of Shares to such Investor.
16. In the event that the Placement Agreement is terminated by the Placement
Agents pursuant to the terms thereof, this Subscription shall terminate without
any further action on the part of the parties hereto.

 



--------------------------------------------------------------------------------



 



INVESTOR SIGNATURE PAGE
Number of
Shares:                                                                  
              
Purchase Price Per Share:
$                                                                  
Aggregate Purchase Price:
$                                                                 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
Dated as of:                     , 2006
                                                                     
           
INVESTOR
By:                                                                       
         
Print Name:                                                                   
Title:                                                                           
  
Name in which Shares are to be registered:
                                                                        
        

         
Mailing Address:
                 
 
                 
 
                 

Taxpayer Identification Number:
                                                            
Manner of Settlement (check one):

      ___ DWAC (see Exhibit A for explanation and instructions)         ___ DVP
(see Exhibit B for explanation and instructions)

Agreed and Accepted this ___ day of                      2006:
ADVENTRX PHARMACEUTICALS, INC.

         
By:
                 
Title:
                 

The sale of the Shares purchased hereunder was made pursuant to a registration
statement or in a transaction in which a final prospectus would have been
required to have been delivered in the absence of Rule 172 promulgated under the
Securities Act.

 



--------------------------------------------------------------------------------



 



Exhibit A
TO BE COMPLETED BY INVESTOR
SETTLING VIA DWAC
Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth on the Signature Page
of the Subscription to which this Exhibit A is attached, and released by
American Stock Transfer Trust Company, the Company’s transfer agent (the
“Transfer Agent”), to the Investor at the Closing.

         
 
  Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained)    
 
       
 
       
 
  DTC Participant Number    
 
       
 
       
 
  Name of Account at DTC Participant being credited with the Shares    
 
       
 
       
 
  Account Number at DTC Participant being credited with
the Shares    
 
       

NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THE SUBSCRIPTION TO
WHICH THIS EXHIBIT A IS ATTACHED BY THE INVESTOR AND THE COMPANY, THE INVESTOR
SHALL:

  (I)   DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN
(“DWAC”) INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH
THE SHARES, AND     (II)   REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO
THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO
THE FOLLOWING ACCOUNT:

PNC Bank New Jersey
ABA#: 031207607
Account Name: Lowenstein Sandler PC Attorney Trust Account
Account #: 8025720123
               Such funds shall be held in escrow pursuant to an escrow
agreement entered into between Lowenstein Sandler PC (the “Escrow Agent”), the
Placement Agents and the Company (the “Escrow Agreement”) until the Closing and
delivered by the Escrow Agent on behalf of the Investor to the Company upon the
satisfaction, in the sole judgment of the Representative, of the conditions set
forth in Section 7(b) of the Subscription to which this Exhibit A is attached.
The Company and the Investor agree to indemnify and hold the Escrow Agent
harmless from and against any and all losses, costs, damages, expenses and
claims (including, without limitation, court costs and reasonable attorneys
fees) (“Losses”) with

 



--------------------------------------------------------------------------------



 



respect to the funds held in escrow pursuant hereto or arising under the Escrow
Agreement, unless it is finally determined that such Losses resulted directly
from the willful misconduct or gross negligence of the Escrow Agent. Anything in
this paragraph to the contrary notwithstanding, in no event shall the Escrow
Agent be liable for any special, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the Escrow
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.
               Investor acknowledges that the Escrow Agent acts as counsel to
the Placement Agents, and shall have the right to continue to represent the
Placement Agents, in any action, proceeding, claim, litigation, dispute,
arbitration or negotiation in connection with the Offering, and Investor hereby
consents thereto and waives any objection to the continued representation of the
Placement Agents by the Escrow Agent in connection therewith based upon the
services of the Escrow Agent under the Escrow Agreement, without waiving any
duty or obligation the Escrow Agent may have to any other person.

 



--------------------------------------------------------------------------------



 



Exhibit B
TO BE COMPLETED BY INVESTOR
SETTLING VIA DVP
Delivery versus payment (“DVP”) through DTC (i.e., the Company shall deliver
Shares registered in the Investor’s name and address as set forth on the
Signature Page of the Subscription to which this Exhibit B is attached and
released by American Stock Transfer Trust Company, the Company’s transfer agent
(the “Transfer Agent”), to the Placement Agents at the Closing for settlement
with such Investor directly to the account(s) at the Investor’s prime broker
identified by the Investor and simultaneously therewith payment shall be made
from such account(s) to the Company through the Placement Agents). NO LATER THAN
ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THE SUBSCRIPTION TO WHICH THIS
EXHIBIT B IS ATTACHED BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

  (I)   NOTIFY THE PLACEMENT AGENT OF THE ACCOUNT OR ACCOUNTS AT THE INVESTOR’S
PRIME BROKER TO BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR,
AND     (II)   CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT THE INVESTOR’S PRIME
BROKER TO BE CREDITED WITH THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A
MINIMUM CASH BALANCE EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING
PURCHASED BY THE INVESTOR.

If the Shares are to be credited to an account held elsewhere than at any
Placement Agent, please complete the information requested below in order to
facilitate such further credit:

         
 
  Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained)    
 
       
 
       
 
  DTC Participant Number    
 
       
 
       
 
  Name of Account at DTC Participant being credited with the Shares    
 
       
 
       
 
  Account Number at DTC Participant being credited with the
Shares    
 
       

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Lock-Up Agreement
November 1, 2006
THINKEQUITY PARTNERS LLC
FORTIS SECURITIES LLC
  c/o ThinkEquity Partners LLC
31 West 52nd Street
17th Floor
New York, NY 10019
Ladies and Gentlemen:
     The undersigned understands that you, as Placement Agents, propose to enter
into the Placement Agency Agreement (the “Placement Agreement”) with ADVENTRX
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), providing for the
offering (the “Offering”) of shares (the “Shares”) of common stock, par value
$0.001 per share (the “Common Stock”), of the Company. Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the
Placement Agreement.
     In consideration of the foregoing, and in order to induce you to
participate in the Offering, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the Representative’s prior written consent (which consent may be
withheld in the Representative’s sole discretion), the undersigned will not,
during the period (the “Lock-Up Period”) beginning on the date hereof and ending
on the date 90 days after the date of the final prospectus (including the final
prospectus supplement) to be used in confirming the sale of the Shares,
(1) offer, pledge, announce the intention to sell, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, or otherwise transfer or dispose
of, directly or indirectly, or file (or participate in the filing of) a
registration statement (other than a registration statement on Form S-8 or any
successor form) with the Securities and Exchange Commission in respect of, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock (including without limitation, Common Stock which
may be deemed to be beneficially owned by the undersigned in accordance with the
rules and regulations of the Securities and Exchange Commission and securities
which may be issued upon exercise of a stock option or warrant), (2) enter into
any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise, (3) make any demand
for or exercise any right with respect to, the registration of any shares of
Common Stock or any security convertible into or exercisable or exchangeable for
Common Stock, or (4) publicly announce an intention to effect any transaction
specific in clause (1), (2) or (3) above.
     Notwithstanding the foregoing, the restrictions set forth in clause (1) and
(2) above shall not apply to (a) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) with the Representative’s prior written consent
or (iv) effected

 



--------------------------------------------------------------------------------



 



pursuant to any exchange of “underwater” options with the Company, (b) the
acquisition or exercise of any stock option issued pursuant to the Company’s
existing stock option plan or employee stock purchase plan, including any
exercise effected by the delivery of Shares of the Company held by the
undersigned, or (c) the purchase or sale of the Company’s securities pursuant to
a plan, contract or instruction that satisfies all of the requirements of Rule
10b5-1(c)(1)(i)(B) that was in effect prior to the date hereof. For purposes of
this Lock-Up Agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin. None of the
restrictions set forth in this Lock-Up Agreement shall apply to Common Stock
acquired in open market transactions.
     For the purpose of allowing you to comply with NASD Rule 2711(f)(4), if
(1) during the last 17 days of the Lock-Up Period, the Company releases earnings
results or publicly announces other material news or a material event relating
to the Company occurs or (2) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the 16 day period
beginning on the last day of the Lock-Up Period, then in each case the Lock-Up
Period will be extended until the expiration of the 18 day period beginning on
the date of release of the earnings results or the public announcement regarding
the material news or the occurrence of the material event, as applicable, unless
the Representative waives, in writing, such extension. The undersigned hereby
acknowledges that the Company has agreed not to accelerate the vesting of any
option or warrant or the lapse of any repurchase right prior to the expiration
of the Lock-Up Period. In furtherance of the foregoing, the Company, and any
duly appointed transfer agent for the registration or transfer of the securities
described herein, are hereby authorized to decline to make any transfer of
securities if such transfer would constitute a violation or breach of this
Lock-Up Agreement.
     The foregoing restrictions are expressly agreed to preclude the undersigned
from engaging in any hedging or other transaction which is designed to or
reasonably expected to lead to or result in a sale or disposition of the Common
Stock even if such Common Stock would be disposed of by someone other than the
undersigned. Such prohibited hedging or other transactions would include without
limitation any short sale or any purchase, sale or grant of any right (including
without limitation any put option or put equivalent position or call option or
call equivalent position) with respect to any of the Common Stock or with
respect to any security that includes, relates to, or derives any significant
part of its value from such Common Stock.
     The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Lock-Up Agreement. All authority
herein conferred or agreed to be conferred and any obligations of the
undersigned shall be binding upon the successors, assigns, heirs or personal
representatives of the undersigned.
     The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the undersigned’s shares of Common Stock except in compliance with
the foregoing restrictions.
     The undersigned understands that, if the Placement Agreement does not
become effective, or if the Placement Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Shares to be sold thereunder, the undersigned
shall be released from all obligations under this Lock-Up Agreement.

 



--------------------------------------------------------------------------------



 



     This Lock-Up Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflict of laws
principles thereof.

              Very truly yours,
 
       
 
  Print Name:    
 
       
 
       
 
  Print Title:    
 
       
 
       
 
  Signature:    
 
       

 



--------------------------------------------------------------------------------



 



Exhibit C
List of Directors and Executive Officers
Executing Lock-Up Agreements
M. Ross Johnson
Evan M. Levine
Michael M. Goldberg
Mark J. Pykett, V.M.D., Ph.D.
Mark Bagnall, CPA
Alexander J. Denner, Ph.D.
Joan M. Robbins
Brian Culley
Mark Cantwell
Jack Lief
James A. Merritt, M.D.
Robert Daniel

 



--------------------------------------------------------------------------------



 



Exhibit D
Pricing Information
Number of Shares to be Sold: 14,545,000
Offering Price: $2.75 per Share
Aggregate Placement Agency Fees: $2,399,925
Estimated Net Proceeds to the Company (exclusive of estimated expenses of the
Company): $37,598,825

 